Citation Nr: 1738204	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma and chronic obstructive pulmonary disorder (COPD), to include as due to exposure to asbestos and Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for dyslipidemia, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; J. S.
ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to May 1970 and from March 1973 to February 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran filed a service connection claim for a "lung condition" in July 2009.  A rating decision of September 2009 denied the claim, and the denial was confirmed and continued by a rating decision of May 2010.  The Veteran appealed the latter rating decision.  See notice of disagreement of July 2010; VA Form 9 of February 2013.  In February 2016, the Veteran filed a fully developed claim for service connection for COPD due to asbestos exposure.  See VA Form 21-526EZ of February 2016.  Although the RO's May 2010 denial of entitlement to service connection for asthma; chronic obstructive pulmonary disorder was already on appeal, the RO denied service connection for COPD by a rating decision of April 2016.

In June 2017, the Veteran testified at a videoconference hearing held at the New Orleans RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

At the June 2017 Board hearing, the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  Effective March 24, 2015, a claim for benefits must be made on an appropriate VA form, which is available online (https://www.ebenefits.va.gov) or at a regional office.  The Veteran also alleged that he filed a claim for service connection for a respiratory disorder in 1985.   The record reflects, however, that the Veteran's September 1985 claim related only to multiple lacerations with right arm amputation and not to a respiratory disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran was exposed to asbestos during service.

3.  Asthma was noted on entry into service.

4.  There was no worsening of the Veteran's preexisting asthma during service.

5.  The Veteran has COPD as a result of in-service asbestos exposure.

6.  Dyslipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  Preexisting asthma was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).
2.  COPD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Dyslipidemia is not a disease or injury that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claims has been consistent with the provisions of the VCAA and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice was provided by letters of July 2009, March 2010, and November 2011.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim, including providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all available, relevant evidence necessary to decide the issues on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, lay statements, service treatment records, service personnel records, and VA treatment records.  Social Security Administration (SSA) records of the Veteran are reported to have been destroyed and unavailable.  See SSA National Records Center memorandum of January 2017.

The Veteran underwent VA examinations in August 2009 and May 2014.  The examination reports reflect that the examiners reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated his current health condition.  The VA examinations are adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was not obtained with respect to the Veteran's dyslipidemia claim.  In determining whether VA's duty to assist requires a VA medical examination or medical opinion, four factors are for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  There is a low threshold for the third factor.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the claim for dyslipidemia, the low threshold of McLendon has not been met.  There is no evidence that the claimed disability manifested during the Veteran's active service or may be related to his service.  Therefore a VA examination to secure a nexus opinion as to that issue is not necessary.

At the June 2017 Board hearing, the VLJ clarified and explained the issues on appeal and suggested the submission of evidence that would be advantageous to the Veteran.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Legal Criteria

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may be established by a showing of a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2016).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The "service in Vietnam" language of the statute and regulation requires that a veteran was present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA has promulgated a list of the Navy and Coast Guards ships known to be associated with service in Vietnam and exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010).
A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2016).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2016).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See 38 C.F.R. § 3.306 (a) (2016); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).  Temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For any service-connection claim filed after June 9, 1998, a veteran's disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2016).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Asthma and Chronic Obstructive Pulmonary Disorder

The Veteran seeks service connection claim for a lung disorder.  See January 2009 claim.  He has chronic obstructive pulmonary disease.  See August 2009 VA examination report; August 2011 letter of Dr. K. J. (VA doctor); May 2014 VA examination report.  He was first diagnosed with COPD in 1985.

The enlistment examination report of October 1966 shows that the Veteran answered "yes" as to whether he currently had, or had ever had, asthma.  He reported his most recent asthma attack as having occurring three days previously.  In the report section called Summary and Elaboration of All Pertinent Data, the clinician noted "Asthma, last attack three days ago."

An October 1966 letter from Dr. J. S. certifies that the doctor had been attending to the Veteran for approximately the past five years, that the Veteran was in generally excellent health, that a number of upper respiratory infections had always cleared rapidly with medication, that the Veteran had at no time had a bronchial spasm and/or asthma, and that the Veteran had "certainly outgrown" the infectious asthma of his childhood.

A service treatment record of January 1975 notes "Hx asthma - last attack age 13 yr."  For his exit examination of May 1970, the Veteran was found to have normal lungs and chest, mouth and throat, nose, and sinuses.  On the enlistment examination report of March 1973 for his second period of service, the Veteran answered "no" as to whether he had had, or now had, asthma, shortness of breath, pain or pressure in chest, chronic cough, or ear, nose, or throat trouble.  The exit examination of February 1975 found the Veteran to be normal as to nose, sinuses, mouth and throat, and lungs and chest.  The clinician noted: "28 January 1975: acute asthma attack treated with epinephrine 1:1000 and Tedral."  The summary of defects and diagnoses listed "Asthma; NCD."

The Veteran believes that his asthma worsened during service.  See transcript of June 2017 Board hearing.  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, the Veteran is not competent to associate his respiratory symptoms to the disability of asthma, and there are no applicable Jandreau exceptions.  See 38 C.F.R. § 3.159(a)(1) (2016); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The competent and probative evidence of record is against finding that the asthma noted on the Veteran's entrance examination report increased in severity during active service.  While the Veteran experienced an asthma attack in January 1975 and now reports that he had in-service breathing symptoms, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See 38 C.F.R. § 3.306 (a) (2016); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The May 2014 VA examiner determined that the Veteran's asthma clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board finds that the Veteran's asthma did not increase in severity during his period of active service.  Aggravation is not presumed, and it is not shown by the evidence.  See Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran has competently and credibly testified as to his exposure to asbestos-insulated pipe during service.  See transcript of June 2017 Board hearing.  He also submitted a photo of himself standing underneath such pipes during service.

A letter of Dr. K. J., the Veteran's treating VA physician, notes the Veteran's diagnosed COPD and in-service exposure to asbestos and an herbicide agent and states, "I feel that given his medical history, even though we cannot definitively prove causation, we would be remiss to not associate these exposures in some way with the symptoms he has been experiencing."  See September 2013 letter of Dr. K.J. (VA doctor).  No supporting literature was cited as to COPD caused by an herbicide agent, but the doctor specifically cited a medical journal article for the principle that asbestos exposure is a well-known cause of respiratory effects, especially in smokers.  The doctor acknowledged the Veteran's long history of smoking one pack per day for 40 years, but still associated the Veteran's COPD symptoms with herbicide and asbestos exposure.  The September 2013 letter of Dr. J. K. is a positive nexus opinion linking the Veteran's COPD to exposure to asbestos during service.

Evidence that tends to weigh against the claim is the opinion of the May 2014 examiner.  The May 2014 examiner pointed out that the Veteran's chest CT scans do not show evidence of asbestosis.  The Board finds the positive nexus opinion of Dr. K. J., a medical doctor, to be reasonably explained and supported and more persuasive than the negative nexus opinion of the May 2014 VA examiner, a nurse practitioner.  The VA examiner's analysis was limited to "asbestosis" and did not address the likelihood that exposure to asbestos caused the Veteran's diagnosed COPD.  Dr. K. J.'s opinion, while not conforming to the "at least as likely as not" language most often seen in medical opinions, is nonetheless a clear determination that the Veteran's COPD symptoms are associated with his in-service asbestos exposure.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran's service personnel records indicate that he served aboard the USS Sanctuary from February 1969 to March 1970 and was also attached to the USS Repose temporarily.  The Veteran alleges that he made numerous trips to the mainland of Vietnam as a medical corpsman.  See transcript of June 2017 Board hearing.  The USS Sanctuary is listed by VA as having operated continuously on close coastal waters from 1967-1971, with evidence that crewmembers went ashore on liberty leave.  The same is true of the USS Repose, a hospital ship, for the period 1966-1970.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents at 24.  (http://vbaw.vba.va.gov/bl/21/rating/ VENavyShip.htm).  The Veteran served on the mainland of Vietnam, and therefore his exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a) (2016).

Because COPD is not among the diseases listed as presumptively related to herbicide exposure, COPD may not be presumed to be related to the Veteran's herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Service connection may still be based on evidence of actual causation.  See 38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The May 2014 VA examiner determined that the Veteran's COPD was not caused by his presumed in-service exposure to herbicides, but rather by smoking one package of cigarettes per day from age 18 to 63.  The examiner noted it has been well known since the 1964 U.S. surgeon general's report on tobacco abuse that tobacco addiction is a cause of COPD.  Dr. K.J, however, states that the Veteran's herbicide exposure "could have contributed to his disease process."   See letters of Dr. K. J. (VA doctor) of September 2013, December 2013, April 2014, and April 2015.  As explained above, the Board has already found service connection for COPD to be established on the basis of the Veteran's in-service asbestos exposure.  Accordingly, it is not necessary to analyze a theory of service connection based on in-service herbicide exposure.

Dyslipidemia

The Veteran has dyslipidemia.  See VA examination report of August 2009.  The Board notes that dyslipidemia is an "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood."  Dorland's Illustrated Medical Dictionary 586 (32nd ed. 2012).  Dyslipidemia represents only laboratory findings and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While dyslipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  The claim of service connection for dyslipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable law providing for VA compensation benefits.  See 38 C.F.R. § 3.303 (2016).


ORDER

Service connection for chronic obstructive pulmonary disorder (COPD) is granted.

Service connection for asthma is denied.

Service connection for dyslipidemia is denied.


REMAND

The Veteran has hypertension.  See VA treatment record of June 2009; VA examination report of August 2009.

The Veteran's exit examination report of May 1970 found the Veteran to have a normal vascular system, and his blood pressure was 122/78.  The February 1975 exit examination corresponding to his second period of service also found the Veteran to have a normal vascular system, and his blood pressure was 138/88.  VA regulations define the specific threshold for hypertension as diastolic blood pressure that is predominantly 90 mm or greater or systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 (2016).

As noted in the above discussion relating to COPD, the Veteran is presumed to have been exposed to an herbicide agent during service.  Hypertension is not one of diseases listed under 38 C.F.R. § 3.309(e) for which a presumption of service connection based on herbicide exposure applies.  The National Academy of Sciences (NAS) has concluded, however, that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans and Agent Orange: Update 2010 (2011) at 694; 77 Fed. Reg. 47,924-01 (Aug. 10, 2012).  Given the 2010 NAS update, there is an indication that the Veteran's diagnosed hypertension may be associated with his herbicide exposure, thus triggering VA's duty to obtain a medical opinion.  See McLendon, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(a)(1) (2016).  Absent a medical opinion on this issue, the record is insufficient for the Board to decide the Veteran's claim.  The Board will remand for a medical opinion as to the likelihood that the Veteran's hypertension is related to his in-service herbicide exposure.

A medical opinion will also be requested as to the likelihood that the Veteran's hypertension is caused or aggravated by the service-connected disabilities of COPD and/or PTSD.  See 38 C.F.R. § 3.310 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any further available evidence, including up-to-date treatment records, relevant to the hypertension claim.

2. Refer the Veteran's claims file to a qualified VA doctor for a medical opinion.  The claims file must be made available for the doctor's review.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing doctor.

A medical opinion is requested as to whether it is at least as likely as not (that is, a probability of at least 50 percent) that the Veteran's hypertension is caused or aggravated by his service, to include as a result of conceded herbicide exposure and/or his service-connected disabilities of COPD and PTSD.

The reviewing doctor is advised that the mere fact that VA has not established an evidentiary presumption with respect to hypertension and herbicide exposure is not dispositive.  Consideration must still be given to the exposure and to the National Academy of Sciences' finding of limited or suggestive evidence of a relationship.

If it is at least as likely as not that a service-connected disability aggravates (that is, permanently worsens) hypertension, the reviewer should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the hypertension by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension.

The reviewer must explain the reasons behind any opinions expressed and conclusions reached.  A discussion of the facts and medical principals involved would be of considerable assistance to the Board.

3. After completing the above development and any other development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


